Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  December 9, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                    Chief Justice

                                                                                                          Stephen J. Markman
                                                                                                               Brian K. Zahra
  151311                                                                                               Bridget M. McCormack
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                               Joan L. Larsen,
  TIMOTHY A. CARL,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                    SC: 151311
                                                                       COA: 319017
                                                                       Muskegon CC: 12-048776-CZ
  MUSKEGON COUNTY, MARK BURNS,
  TODD GILCHRIST, THERESA JONES-BURTON,
  BRIAN BONSTELL, LEONARD BETHKE and
  BRENDAN BOWEN, Personal Representatives of
  the Estate of CHRISTY BOWEN, DARRYL
  HAIRSTON, JASON CERKA, RICHARD TOPP,
  SCOTT SMITH, DEAN ROSELER as Muskegon
  County Sheriff and Individually, and STEVEN J.
  WEINERT,
                   Defendants,
  and

  KATHERINE A JAWOR, D.O.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 9, 2015
           a1202
                                                                                  Clerk